 PRESS SPECIALTIESMANUFACTURING CO.Press SpecialtiesManufacturing Co.andDistrictLodge 24, International Association of Machinistsand Aerospace Workers,AFL-CIO andPress Spe-cialtiesManufacturing Co. Employee Committee,Partyto the Contract.Cases 36-CA-2615 and 36-RC-3342September16, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND PENELLOOn March 19, 1975, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthisproceeding.Thereafter,Respondent and theUnion filed exceptions and Respondent filed a briefin support of its exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Press Specialties Manufac-turing Co., Portland, Oregon, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thesecases were heard at Portland, Oregon, on January 8, 1975,based on a charge and amended charge filed August 26and November 13, 1974, respectively,' and complaint is-sued November 13 with concurrent order consolidatingcases and notice of hearing on the complaint and on objec-tions to an election conducted August 20. The complaintalleges that Press Specialties Manufacturing Co., called Re-spondent, violated Section 8(a)(1) and (2) of the NationalLabor Relations Act, as amended, by interrogating em-All dates and named months hereafter are in 1974, unless indicatedotherwise.Where context warrants, 1974 may be shown.361ployees concerning their activities on behalf of DistrictLodge 24,InternationalAssociation ofMachinists andAerospace Workers,AFL-CIO,called the Union,threat-ening employees with plant closure in the event they select-ed the Union as their bargaining representative and render-ingassistanceand support to the Press SpecialtiesManufacturing Co. Employee Committee,called the Com-mittee,by executing a collective-bargaining agreementwith the Committee notwithstanding that(1) the Commit-tee assertedly did not at the time represent an uncoercedmajority of employees covered by such agreement and (2)the Union had made a demand on Respondent for exclu-sive recognition and filed a petition for certification of rep-resentative.Upon the entire record,including my observation of thewitnesses,and upon consideration of oral argument madeby General Counsel and a posthearing brief filed by Re-spondent,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABOR ORGANIZATIONSINVOLVEDRespondent, a corporation located in Portland, Oregon,engages in the manufacture of printing press accessories. Itannually sells and ships goods valued in excess of $50,000directly from its Portland, Oregon, facility to points outsidethe State of Oregon. I find, as Respondent admits, that it isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The Union and.the Com-mittee are labor organizations within the meaning of Sec-tion 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESFacts and DiscussionRespondent and the Committee 2 were parties to a four-page "agreement" with provisions covering wages (rates asofMay 1, 1973), hours and other terms of employment.This agreement was negotiated by a committee consistingof employees Leroy Lockwood, Don Mays, Paul Adams,and Dewey Sparks. Although wage rates set forth in theagreement were to be "for one (1) year," new rates werenegotiated in late 1973 and reduced to writing on a one-page document 3 dated January 4.An election among employees established the originalcomposition of a committee to renegotiate the 1973-74agreement. T. H. (Thomas) Kinney, acting in the capacityof recording secretary, handprinted a three-page documentdated May 14 in letter format addressed to "PSM Manage-ment."This document referred to a "[M]eeting of the em-2References shall appear both to the Committee and to committee(s) ofemployees. This is respectively intended to mean the legal entity as party tothis proceeding and the group of individuals, fluctuating as to composition,which functioned as a collective negotiating body, handler of documenta-tion exchanged relative to the negotiation process and communicator to andbetween its constituency (represented at the most material point in time bythe 19 numbered employees listed in the lower portion of G.C. Exh. 4).3A tool requirement for employees and a provision for periodic 6-monthevaluation were also expressly contained in this document.220 NLRB No. 65 362DECISIONSOF NATIONAL LABOR RELATIONS BOARDployees [held May 6]for the purpose of discussing a renew-al of the agreement between the employees and manage-ment" and specified 20 items for bargaining.Kinney laterhandprinted a one-page document dated June 20 in similarformat which alluded to "long delay"and requested ameetingfor June 27. By letter dated July 15 Respondentaddressed the "Negotiating Committee"and proposed a]-year agreement with wages based on $6 per hourjourneyman's base,an unchanged medical plan, a changeto noncontributory retirement program, and a pledge todiscuss complaints and foreman problems .4On or about July 15 committee members Lockwood,Mays, and Marvin Haworth, together with employeesSparks (Dewey) and Alan Swartz, contacted the Union byappearing at its office and speakingwithBusiness Repre-sentativeRobert Kennedy. Lockwood testified that thegroup's purpose at this point was to "threaten the companywith [the Union] " by having a "wedge or lever [as in1973] " and "get our contract settled." On July 16 Lock-wood and others again appeared at the Union's office. Thistime authorization cards were obtained.Committee mem-bers passed them out among employees and by late in theday approximately 15 signed cards had been returned toLockwood's possession.He delivered them to GrandLodge Representative Richard M.Russell that evening.The cards were promptly used in support of a petition filedJuly 17 by the Union as Case 36-RC-3342. A copy of thispetition was mailed to Respondent on July 17 and conced-edly received during the afternoon ofJuly 19 by Al (ElmerR.) Thomsen,Respondent's president.5On July 18 Al Thomsen approached Lockwood at thelatter's work station and commenceda conversation. Lock-wood testified that after several remarksAl Thomsenasked if he (Lockwood) knew anything about "a rumorthat the fellows want the union in." Lockwood falsely de-nied any knowledge on the point. Subsequently that dayboth Al Thomsen and Norman Thomsen appeared at themorning coffeebreak and spoke to assembled employees.Norman Thomsen spoke of costs involved in joining aunion and Al Thomsen added that Respondent was a smallcompany that possibly could not pay union wages andwould instead close. Al Thomsen then spoke of hearing,.we were thinking about getting a union" to which Lock-wood (breaking an apparently awkward silence) volun-teered that "the union's already been contacted." Al°Two documents received in evidence are noteworthyto the chronologyof negotiations.First is a handprinted three-page document with statusstatements associated to the original 20 items for bargaining and concludingparagraph relative to wage retroactivity.A second handprinted documentbears the date July 10 and harmonizes with Respondent's bargaining posi-tion as stated in its July 15 writing.Both documents lack conventionalevidentiary foundation;however, the extent of recognitionconceded byLockwood and surrounding circumstances permit the inference,which Imake,that they were each preparedby or on behalfof a committee memberto formalize dealings at fixed points in time5On July19 Respondent also received the Union's recognition requestletter datedJuly 17. Al Thomsen observed theenvelope containing thisletter during"late afternoon" on July 19 but did notthen open it sinceitwas addressed to Norman Thomsen,his son and Respondent's generalmanager.Norman Thomsen was away from Respondent's officeon July 19and returnedJuly 22 (Monday).Thomsen's reaction was to promptly declare the meetingadjourned.On July 19 committee members met with Al Thomsen .6Respondent increased its pay offer for journeyman by 15cents per hour in reflection of recent wage settlements bythe Union in the geographic area and vacation languagewas clarified.' After concluding discussion with Al Thom-sen, the latest status of negotiations was presented to agroup meeting of employees during late morning of July19.They voted the subject and chose to accept what hadbeen "finally [gotten] together" with Respondent. A pro-posed contract document of four typed pages was soonprepared and actually executed 8 on July 24. This newagreement revised medical coverage, transferred the $15monthly cost of employee retirement program to Respon-dent and, by slightly restructured and enlarged language,continued the right of "employees representative and orthe employee committee" to discuss or negotiate "items ofimportance."Subsequent to this, Respondent and the Union enteredinto an agreement for consent election upon which ballot-ing was conducted August 20. Four votes were cast for theUnion and 14 against. On August 26 the Union filed timelyobjections asserting the Respondent had engaged in con-duct violative of Section 7 of the Act and signedan agree-ment "reached in illegal negotiations" while a question ofrepresentation existed. The Union contended by its objec-tions that these acts made "impossible" a free choice in theelection by employees.The merits of this case are primarily geared to theMid-west Pipingdoctrine .9 The evidence shows a course of pro-crastinativebargaining which Lockwood countered bycontrived liaison with the Union. The dynamicsso set inmotion resulted in creation of majority representation 10 bytheUnion at and from the point of July 16. This fact,coupled with the timely petition, II suffices to meet the firstbranch of theMidwest Pipingdoctrine; namely, that a real-question concerning representation exists. Secondly, execu-tion of the 1974-75 agreement on the fifth calendar dayafter knowledge of such rival claim breached Respondent'sobligation of neutrality. The absence of vigorous organiza-tional efforts, the manipulative development of the Union'scard majority, and the closeness of issues remaining in dis-pute between the parties to bargaining are all inconsequen-6 The only testimony concerningbargainingevents occurring on July 19 isLockwood's This witness' general recollection was sketchyIbelieve hedeliberately obscured basic factual framework of the case As to July 19, herepeatedly described this as a day when his faculties were sub-standard.Bargainingalso dealt with the wage "spread"between classificationsCommittee members believed it was "too close" from specialist to journey-man (parenthetically identifiedin the original1973 agreementas "90%").The Januarywage changesleft this spread at 25 cents or 95.3 percent, thefinalwagerate pattern for 1974-75 showed a spread of 45 cents or 92.7percent8This agreement, to be effective from May 1 (1974) to May 1, 1975, bearssix signaturesThe stated date of execution is based on par. V11 ofRespondent's answer Lockwood's signatureappears, buthe was not ques-tioned about when he signed.9Midwest Piping & Supply Co,Inc, 63 NLRB 106010 Itwas stipulated that during the period July 17-19 Respondent em-ployed 19 persons in the production and maintenanceunit(described in theUnion's recognition request letter, its petition, and the consentelectionagreement)and of these 15 signed authorization cards for the Union11Appalachian Shale Products Co.,121NLRB 1160 (1958). PRESS SPECIALTIESMANUFACTURING CO.tial factors,12What controls is the showing that Respon-dent "arrogated"to itself the resolution of a representationissue by the significant step of purportedly concluding apending course of bargaining at the very time that a sub-stantial rival claim formally existed. This conduct amountsto extending unlawful assistanceand support to the Com-mittee in a manner violative of Section 8(a)(2). See 13Sig-nal Oil and Gas Company,131NLRB 1427 (1961);PeterPaul, Inc.,185 NLRB 281 (1970);Playskool, Inc., et al.,195NLRB 560 (1972);Tappan Knitting Industries, Inc.,201NLRB 3 (1973);Inter-Island Resorts, Ltd., d/b/a Kona SurfHotel,201 NLRB 139 (1973);HaleyBros.,Inc.,201 NLRB389 (1973);Suburban Transit Corp.,203 NLRB 465 (1973);Traub'sMarket, Inc.,205 NLRB 787 (1973).Respecting allegations of interrogation and threat ofplant closure, these must be viewed in larger case context.The general tenor of Respondent's conduct does not showa renunciation of collective bargaining, by accepted mean-ing of the phrase. It is true that Respondent appeared com-fortablewith the weakbargainingtactics advanced byrank-and-file employees diffusively functioning as theCommittee. Further,and assumingRespondent acquiredknowledge of the comprehensive card signing conductedon July 16, reaction was as much related to whether goodstrategy dictated an acceleration of negotiations as com-pared to directly opposing the Union. During the span oftime the Committee functioned it relied openly and exten-sively on contract terms achieved elsewhere by the Union.In such circumstances,the individual questioningof Lock-wood smacks moreof inquiry necessary only toRespondent's immediate position in pending committeenegotiations.Similarly the remarks to employees assem-bled together on a break period, given the smallness andpermeating informality of relationship between them andRespondent's family management,were more in the natureof permissible predictions tied to the prospect of institu-tionalized unionism.Neither Lockwood nor employee Jo-seph Smith testified to the actual utteranceswith particularcertainty. Overall, I do not find sufficiently substantial evi-dence to support paragraph 8 of the complaint."12 Since execution of the new agreementwas completely separate in pointof time fromreceipt of the Union's petition,it isunnecessary to rely oninferential analysis relating to the "meeting" conducted by the Thomsens onJuly 18.ThePeter Paul, Playskool, Kona, Suburban,andTraub'scases were eachdenied enforcement467 F.2d 700 (C.A. 9, 1972), 477 F.2d 66 (C.A. 7, 1973),507 F.2d 411 (C.A. 9, 1974), 499 F.2d 78 (C.A. 3, 1974), and 507 F.2d 730(C.A. 3, 1974), respectively.The Boardadheres toMidwest Pipingnotwith-standing the disposition of several courts of appeals,mostsignificantly theThird,Seventh, and Ninth,to view theissue of what constitutes a realquestion concerning representationin a way conceptuallydifferentfrom theBoard's. SeeN.L.R.B. v. Swift & Company,294 F.2d 285 (C.A. 3, 1961). i ambound by the Board's continuing respectful disagreementwith the courts'general posture on this issue.SeeTraub'sMarket, supra14The proclivity of Respondent's employees to ride free with the Unionat their conveniencemade Al Thomsen's remarks of July 18 more in thenature of"[A]n opinion based on demonstrablefacts as to the economicconsequenceswhich might reasonably be expected to result from unioniza-tion."B.F.Goodrich Footwear Company,201 NLRB 353, 354 (1973) Cf.Fiberfil,Divisionof Dart Industries,210 NLRB 1086 (1974),Peter Paul, Inc,supraat 285,286. Sufficient contrast is found between this and theinstanceof threateninga plant closure not "[L]inked to economic conditions outside[a] respondent's control."Swain Manufacturing Company,201 NLRB 681,684 (1973) Cf.Versatube Corporation,203 NLRB 456 (1973);J C PenneyCo., Inc.,209 NLRB 313 (1974);BennerGlass Co,209 NLRB 686 (1974).363The vice in Respondent's action is thus confined to exe-cution of the 1974-75 agreement on July 24. Respondent'scontention that this was "simply" a formality misses theprimary issue. Transformation of the agreement from oralto written (meaning with signatures constituting legal exe-cution) form after full notice of the rival petition deepensRespondent's commitment to one labor organization in de-rogation of the other. This is exactly whatMidwest Pipingseeks to prohibit by holding such matters in status quo, toawait resolution of the conflicting claims by Board pro-cesses. Respondent's reliance onFelix Audye, d/b/a AudyeConstruction, The Gates Rubber Company,andUtilityTreeService15 is utterly misplaced as none of these cases aregermane to aMidwest Pipingadjudication.CONCLUSIONS OF LAW1.All production and maintenance employees of Re-spondent, excluding all office clerical employees, profes-sional employees, draftsmen, guards and supervisors as de-fined in the Act and all other employees constitute a unitappropriate for the purposes of collective bargaining with-in the meaning of Section 9(b) of the Act.2.Respondent, by executing a collective-bargainingagreement with the Committee on July 24, 1974, at a timewhen a question concerning the representation of its em-ployees existed, and by maintaining this collective-bargain-ing agreement and giving it effect, has rendered and is ren-dering unlawful assistance and support to the Committeeand has interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, its employees inthe exercise of Section 7 rights in violation of Section8(a)(1) and (2) of the Act.3.Respondent has not violated the Act in any respectother than as specifically found.REMEDYGeneral Counsel has proven perfected majority repre-sentationby the Union and unlawful support of the Com-mittee(constitutinga derivative violation of Section8(a)(1) ). From this a bargaining order is requested on theauthority ofSteel Fab, Inc.,212 NLRB 363 (1974).TheSteel Fabdoctrine essentially represents decisionalpolicy to eschew Section 8(a)(5) of the Act in Gissel-type 16cases warranting a bargaining order. The rationale of thischange has been thoroughly explicated in the face of per-sistent disavowal by the two Board members. It suffices tonote thatSteel Fabpertains to "numerous and egregiousviolations" and its progeny require a similar showing,17Such is not the scope or thrust of Respondent's conductis 173 NLRB 1346 (1968), 182 NLRB 95 (1970). and 215 NLRB No 152(1974), respectively16N L R.B v. Gissel Packing Co, Inc,395 U.S. 575 (1969)17Variously characterizedas "substantial," `serious," and "pervasive" inPremiereCorp,212 NLRB 382 (1974),Oahu Refuse Collection Co., Inc, 212NLRB 224 (1974) andM & J Trucking Co,Inc, 214 NLRB No. 63 (1974),respectivelySee alsoBlaser Toot & Mold Company, Inc.196 NLRB 374(1972);Howard Creations, Inc.,212 NLRB 179 (1974)Gerbes Super Market,Inc, 213 NLRB 803 (1974);Hennepin Broadcasting Associates, Inc,215NLRB No. 32 (1974)But cfKimmel's Shop Rite,213 NLRB 440 (1974). 364DECISIONSOF NATIONALLABOR RELATIONS BOARDhere. The case is more one of personalities than doctrine.The role of Lockwood is fully exposed since he alone, ofcommittee members, testified to events. My harsh apprais-al of him is solely based on the obligation to resolve credi-bility issues. The exploitive tactics of the Committee, byaction of its individual members or collectively, is not myconcern, other than as how this drew Respondent into aMidwest Pipingviolation.Paramount throughout is thequestion of employee rights under the Act and how theymay best be preserved. It is doubtful that by August 20 theemployees of the voting unit seriously considered the ques-tion of authorizing representation for the future. The dy-namics involved in recent ostensible conclusion of theircontract had usurped that interest, making the actual bal-loting sterile and mechanistic.It is appropriate to now re-quire that further recognition of the Committee be with-drawn and maintenance of the agreement be discontinued(with protective qualification)."THE REPRESENTATION CASEIt is settled that conduct during the critical postpetitionperiod that constitutes an unfair labor practice is,a fortiori,interference with the exercise of a free and untrammeledchoice in an election.Dal-Tex Optical Company, Inc.,137NLRB 1782 (1962);Sayers Printing Company,197 NLRB73 (1972). Accordingly, it is recommended that the Region-alDirector for Region 19 sustain the Union's objections,set aside the election of August 20, and conduct a secondelection at such time as circumstances are deemed to per-mit free choice in whether to have a bargaining representa-tive.Upon the foregoing findings of fact with resolution ofcredibility of witnesses, conclusions of law, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 19Respondent, Press Specialties Manufacturing Co., Port-land, Oregon,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Assisting or contributing support to the Press Spe-cialtiesManufacturing Co. Employee Committee, by re-cognizing or contractingwith suchlabor organization asthe exclusive representative of any of its employees for thepurpose of collective bargaining at a time when there existsa real question concerning representation.(b)Giving effect to, performing, or in any way enforcingthe collective-bargaining agreement executed with the16By its termsthe contract has onlyapproximately 6 weeks to run. Itcontains no provision for automatic renewal;thus, its viability is completelylost by this recommendation.19 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusionsand Order,and allobjectionsthereto shall bedeemed waived for all purposesCommittee on July 24, 1974, covering its employees, or toany modification, extension, renewal, or supplement there-to, unless and until the Committee has been certified bythe National Labor Relations Board as the exclusive bar-gaining representativeof such employees; provided, how-ever, that nothing herein shall require Respondent to varyor abandon any wages, hours, seniority, or other substan-tive feature of its relations with its employees which havebeen established in the performance of said agreement, orto prejudice the assertion by such employees of any rightsthey may have thereunder.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist District Lodge 24, International AssociationofMachinists and Aerospace Workers, AFL-CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed inSection 7 of the Act, or to refrain from any and all suchactivities except to the extent that such rights may be af-fected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedin Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Withdraw and withhold all recognition from thePress Specialties Manufacturing Co. Employee Committeeas the representative of its employees for the purpose ofcollective bargaining unless and until the said labor organi-zation has been duly certified by the National Labor Rela-tions Board as the exclusive representative of such employ-ees.(b)Post at its place of business in Portland, Oregon,copies of the attached notice marked "Appendix." 20 Cop-ies of said notice, on forms provided by the Regional Di-rectorforRegion 19, after being duly signed byRespondent's representative, shall be posted by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed inall other respects.IT IS ALSO FURTHER ORDERED that Case 36-RC-3342 besevered and returned to the Regional Director for Region19 to set aside the election of August 20, 1974, and conducta second election at an appropriate future time.20 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe National Labor Relations Board." PRESS SPECIALTIES MANUFACTURING CO.365APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or contribute support to the PressSpecialtiesManufacturing Co. Employee Committeeby recognizing or contracting with this labor organiza-tion as the exclusive representative of our employeesfor the purpose of collective bargaining while a realquestion concerning representation exists.WE WILL NOT give effect to the agreement executedwith the Committee on July 24, 1974, covering ouremployees or to any renewal, extension, modification,or supplement thereof, unless and until the Committeehas been duly certified by the National Labor Rela-tions Board as the exclusive representative of our em-ployees, but nothing herein shall require that we varyor abandon any existing term or condition of employ-ment.WE WILL NOT in any like or related manner interferewith, restrain,or coerce our employees in the exerciseof their rights to self-organization,to form labor orga-nizations,to join or assist DistrictLodge24, Interna-tionalAssociationofMachinists and AerospaceWorkers,AFL-CIO,or any other labor organization,to bargaincollectivelythrough representatives of theirown choosing,to engage in concerted activities for thepurpose of collective bargaining or other mutual aidor protection,or to refrain from engaging in any or allsuch activities,except to the extent that such right maybe affectedby anagreement requiring membership ina labor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act,asmodifiedby the Labor-Management Reporting and DisclosureAct of 1959.WE WILL withdraw and withhold all recognitionfrom the Press Specialties ManufacturingCo. Employ-ee Committee as the collective-bargaining representa-tive of our employees unless and until this labor orga-nization has been certified as such by the NationalLabor Relations Board.PRESSSPECIALTIESMANUFACTURING CO.